Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response filed 13 Jun 2022 amends claims 1, 2, 4, 6, 7, and 11; thereby providing claims 1-11 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Delamont (US 2020/0368616) in view Sullivan (US 2002/0163482).
For claim 1, Delamont teaches a display system, comprising: a virtual-reality (VR) display apparatus (Fig. 1A); 
	an autostereoscopic display apparatus (Fig. 1A); and 
	a host, comprising: a processor, configured to execute a VR application, a VR software platform, and an OpenVR driver (Fig. 1B); 
	a graphics processing unit (GPU) (Fig. 1B GPU); 
	a first image buffer ([0161] e.g. 2R frame buffer following the rasterisation and fragmentation of the images at the end of the rendering pipeline process.);
	a second image buffer ([0161] 2L frame buffer following the rasterisation and fragmentation of the images at the end of the rendering pipeline process.); and 
	a multiplexing circuit, for selecting content in the first image buffer or the second image buffer according to a display-mode control signal from the processor ([1222] rendering module 27 may make a draw call to the games engine 35 or directly to the display where pixels may be displayed using arrays containing the RGB colours of the used to draw the pixels directly onto the user's Micro-display frame-by-frame), 
	wherein the VR application controls the GPU to simultaneously render a planar image and a VR stereoscopic image of the VR application ([1227] The rendering module 27, shall also address accordingly the right or left side proportion of the display module in which the pixels for the 2D stereoscopic images are to be displayed so as the two differing 2D stereoscopic resulting from the 3D renderings appear displayed in the correct portion of the micro display 3 corresponding to the users left and right side field of view as required in order that the users brain then perceives the image as having 3D form.), and 
	writes the planar image and VR stereoscopic image into the first image buffer and the second image buffer, respectively ([1226] In this process the rendering module 27 shall instruct the display device drivers and light display modules 27A, 27B on the pixel position expressed as a coordinate i.e. (x,y) on the micro display 3 surface for each image and its respective screen portion 2L,2R, the colour of each pixel and any line positions or shape boarders for which pixels should be displayed on together with any fill properties as required to display of each of the 2D stereoscopic images of the game object via a well defined pixel draw and display API set of calls or via the use of an RGB array loaded into the frame buffer directly for example.), 
	wherein in response to the processor receiving a specific input signal, the processor generates the display-mode control signal, executes an image-conversion software development kit (SDK) of the OpenVR driver to convert the VR stereoscopic image to an autostereoscopic image and to write the autostereoscopic image into the second image buffer ([1221] During the display of a game objects rendered as a virtual 3D image over the user's real world view, the display drivers and system libraries for the users augmented reality (“AR”) display apparatus 1 micro display 3, may be used by the light display modules 5L, 5R to control the display the of corresponding pixels of the virtual image on the users display portions 2R, 2L, according to the addressable positioning of the pixels as provided by rendering module 27 which may be provided in the form an in-memory bitmap or RGB array for example that is written to the frame buffer of the display and then processed by the light-display module 5L,5R.), 
	wherein the autostereoscopic display apparatus is switched from a planar display mode to an autostereoscopic display mode according to the display-mode control signal ([2125] The mode of the users augmented reality display apparatus where the this may be an eye tracking based display or a display that is based on a horizontal perspective or full perspective or conversions may be made to the holographic images and holograms to support other forms of augmented reality 3D displays such as stereoscopic 2D head mounted displays, auto stereoscopic;), and 
	wherein the host transmits the output image signal to the autostereoscopic display apparatus for displaying ([1221] virtual image on the users display portions 2R, 2L, according to the addressable positioning of the pixels as provided by rendering module 27 which may be provided in the form an in-memory bitmap or RGB array for example that is written to the frame buffer of the display and then processed by the light-display module 5L,5R.)).
	Delamont does not disclose the multiplexing circuit selects the autostereoscopic image stored in the second image buffer as an output image signal according to the display-mode control signal.
	Sullivan teaches the multiplexing circuit selects the autostereoscopic image stored in the second image buffer as an output image signal according to the display-mode control signal ([0120] Alternatively or addition, the rendered images in the frame buffer may be displayed to the viewer 12 as a 3D image on a 2D computer screen as a prelude to generation of the 3D image as a volumetric 3D image 34, thus allowing the viewer 12 to select which images to generate as the 3D image 34.). 
	It would be obvious to a person with ordinary skill to combine the image buffer selection teachings of Sullivan with the teachings of Delamont for the predictable benefit of allowing user selection of image display mode.
	For claim 2, while Delamont does not, Sullivan teaches wherein an operating system executed by the host regards the VR application and the OpenVR driver as foreground operations ([0053] Thus the 3D image 34 is generate at a real-time or near-real-time update rates for real world applications). It would be obvious to a person with ordinary skill to combine the real-time teachings of Sullivan with the teachings of Delamont for the predictable benefit of improved use during real world applications.
	For claim 3,  while Delamont does not, Sullivan teaches wherein when the display-mode control signal is in a low logic state, the autostereoscopic display apparatus is in the planar display mode, and the multiplexing circuit selects the planar image stored in the first image buffer as the output image signal, wherein when the display-mode control signal is in a high logic state, the autostereoscopic display apparatus is in the autostereoscopic display mode, and the multiplexing circuit selects the autostereoscopic image stored in the second image buffer as the output image signal ([0120]  If the depth of the a new pixel is less than the depth of the previously computed pixel, then the new pixel is closer to the viewer, so the color and depth of the new pixel are substituted for the color and depth of the old pixel in both of the color and depth buffers, respectively. Examiner notes that selecting logic high or low is an aesthetic design choice without a functional difference). It would be obvious to a person with ordinary skill to combine the image buffer selection teachings of Sullivan with the teachings of Delamont for the predictable benefit of improved use during real world applications.
	For claim 4, while Delamont does not, it is well known wherein the VR software platform is a SteamVR software platform (Well known. A person skilled in the art would know to use one of the more common software development platforms. See, e.g. Padula; William V. et al.	US 20220026711 A1 [0039] SteamVR®).
	For claim 5, while Delamont does not, it is well known wherein the VR stereoscopic image includes a left-eye image and a right-eye image arranged side by side, and the autostereoscopic image includes the left-eye image and the right-eye image in an interlaced format (See, e.g. WON US 20170351486 A1 [0083] In general, a 3D stereoscopic image may include a left image (e.g., a left eye image) and a right image (e.g., a right eye image). According to how left and right images are combined into a 3D stereoscopic image, a 3D stereoscopic imaging method can be divided into a top-down method in which left and right images are located up and down in a frame, an L-to-R (left-to-right or side by side) method in which left and right images are located left and right in a frame, a checker board method in which fragments of left and right images are located in a tile form, an interlaced method in which left and right images are alternately located by columns or rows, and a time sequential (or frame by frame) method in which left and right images are alternately displayed on a time basis.).
	For claims 6-11, Delamont and Sullivan disclose the claimed limitations as discussed for claims 1-5 and it is well known to use WebVR to people having ordinary skill in the art for the benefit of using an open source software development platform (See e.g., LIN; Shih-Hao et al.	US 20200320157 A1, [Abstract] A Chromebook computer and a web virtual reality (WebVR) execution method thereof are provided. The WebVR execution method of Chromebook computer includes the following steps. A Chrome Extension informs a WebVR website that the Chromebook computer has a WebVR execution capability. A Chrome APP obtains an inertial measurement unit (IMU) data of a head-mounted display (HMD). The Chrome APP transmits the IMU data to the Chrome Extension. The Chrome Extension transmits the IMU data to the WebVR website through a WebVR application programming interface (API). The Chrome Extension captures a left eye frame and a right eye frame from the WebVR website through the WebVR API. The Chrome Extension projects the left eye frame and the right eye frame to the HMD.). 
	For claim 11, it is well-known to people with ordinary skill in the art to use OpenVR for the benefit of using an open source software development platform, See e.g., Ran; Ruiyuan et al.	US 20210357020 A1 [0063] The posture data acquired by the server driver of the server streaming software is transmitted to the data interface. For the VR application software in the application platform software SteamVR, the application engine is used and the SDK provided by the data interface OpenVR is integrated, and the OpenVR can transmit the posture data to the VR application software.).

Response to Arguments
Applicant's arguments filed 13 Jun 2022 have been fully considered but they are not persuasive. 
Applicant argues ". . . Delamont [1227] fails to disclose that the 2L and 2R frame buffers can be used to respectively store planar images and stereoscopic images" on the basis that ". . . the images stored in the 2L and 2R frame buffers are stereoscopic images (i.e., left-eye image and right-eye image) . . . ." (Remarks, 16). However, Delamont teaches to render and store combined planar and stereoscopic images in respective left and right buffers. That is each 2L and 2R frame buffer is used to respectively store combined planar 2d images and VR rendered images used to create stereoscopic VR images.

Applicant argues "Delamont [1221] fails to disclose converting the VR stereoscopic image to the autostereoscopic image using an image-conversion SDK of the OpenVR driver in response to the specific input signal" because "Delamont merely discloses that the display drivers and system libraries may be used by the light display modules to control the display of corresponding pixels of the virtual image on the users display portions 2R and 2L, where the "virtual images" is provided in the form of a bitmap or RGB array that is written to the frame buffer (i.e., the 2R, 2L display portion frame buffers). " (Remarks, 17). However, Delemont teaches to convert the VR stereoscopic image (“game objects rendered as a virtual 3D image”)  to an autostereoscopic image (“display drivers and system libraries for the users augmented reality (“AR”) display apparatus 1 micro display 3, may be used by the light display modules 5L, 5R to control the display the of corresponding pixels of the virtual image “) and to write the autostereoscopic image into the second image buffer (“written to the frame buffer’”).

Applicant argues Delamont [2125] fails to disclose the limitation "wherein the autostereoscopic display apparatus is switched from a planar display mode to an autostereoscopic display mode according to the display-mode control signal" because Delemont "fails to disclose switching of the display modes of the AR display apparatus according to a display-mode control signal." (Remarks, 18). However, Delemont teaches wherein the autostereoscopic display apparatus is switched (“conversions may be made to the holographic images“) from a planar display mode (“stereoscopic 2D”) to an autostereoscopic display mode (“auto stereoscopic”) according to the display-mode control signal (“The mode of the users augmented reality display apparatus . . . “ teaches multiple controllable modes). See also [2370] which confirms switchable modes “Illuminating, Activating or Exciting the display of a user's augmented reality (“AR”) display apparatus in which each moving IR Beam or IR Laser beam is displayed as an augmented virtual image over the users real-world view via their micro-display which maybe in the form of two 2D stereoscopic images, a holographic image or hologram in which the displayed rendered augmented virtual image may vary according to the mode in which the apparatus was activated and the detected type of gesture input.”

Applicant argues " . . . Delamont and Sullivan fail to disclose the limitations of claim 2 because "neither Delamont nor Sullivan discloses any content about the operating system being capable of regarding the VR application and OpenVR drivers as foreground operations." (Remarks, 21). However, Sullivan [0053] teaches wherein an operating system executed by the host regards the application and the driver as foreground operations (“real-time or near-real-time update rates for real world applications “).  The specific VR application and OpenVR driver is a well-known, conventional, understood, and routinely used alternative from a set of substitutable well-known applications, see e.g. Janardhan (US 2019/0295304) [0166] (“ . . . .well-known computer graphics techniques. For example, the vapor particle images and/or the vapor cloud image may be rendered using computer graphics rendering application programming interfaces (APIs) or AR/VR programming frameworks capable of generating images for AR and/or VR environments, such as DirectX, Direct3D, OpenGL, Vulkan, OpenVR, Unity, Unreal, etc.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Janardhan; Srinivasan et al.	US 20190295304 A1	AUGMENTED REALITY AND/OR VIRTUAL REALITY BASED E-VAPING DEVICE VAPOR SIMULATION SYSTEMS AND METHODS
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485